Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 10/11/2022 in which claims 2-5, 7, 10 and 51 are cancelled, claims 1, 6, 8, 9, 12, 15, 20, 22, 33, 41, 45 and 46 are amended and claims 56-62 are newly added. 
Claims 1, 6, 8, 9, 12, 15, 20, 22, 33, 35, 41, 45, 46 and 56-62 are pending in the instant application and are examined on the merits herein.
	Priority
The application claims benefit to provisional application US 62/865472 filed on 6/24/2019.
Withdrawn Rejections
All rejection(s) of record for claim(s) 2-5, 7, 10 and 51 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 10/11/2022, with respect to the rejection of claim 6 under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claim to specify a structure for the tradename “Laponite”, which alleviates the indefiniteness. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 10/11/2022, with respect to the rejection of claims 1, 12, 15, 20, 22, 33, 35, 41, 45 and 46 under 35 U.S.C. 102(a)(1) as being anticipated by Milbocker et al. (US 8,114,157; 2012), has been fully considered and is persuasive. Applicant has amended the independent claims to narrow the scope of the structure of the claimed hydrogel, such that said hydrogel is not anticipated by Milbocker. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 10/11/2022, wherein instant independent claims are amended to alter the breadth and scope of the claim and new claims are added. Therefore, rejections from the previous Office Action, have been modified.

Modified Rejection
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 9, 12, 15, 20, 22, 33, 35, 41, 45, 46 and 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over Milbocker et al. (US 8,114,157; 2012, reference of record), in view of Oreffo et al. (US 2017/0043058, reference of record), further in view of Kim et al. (US 2015/0352049, reference of record).
Milbocker et al. discloses a method for treating a growth of the bowel by injecting a gel-forming material between the mucosa and the muscle layer followed by removing the growth, wherein this procedure is described in more detail referred to as endoscopic mucosal resection (EMR). (Claim 14; Col. 3) EMR is designed to inject a material into the submucosa to create a “bleb” which separates tissue layers, enabling a surgeon to remove a growth without damaging underlying tissue, wherein said material is a gel at body temperature upon standing but becomes fluid upon shear (a.k.a. shear-thinning), such as what occurs when injecting said material facilitating the process of injection. (Col. 3, Col. 6) Milbocker also discloses that the growths envisioned as removed during EMR occur in the gastroesophageal tract and may be cancerous or non-cancerous polyps or nodules. (Col. 3)
One of ordinary skill in the art recognizes the “bleb” formed during the EMR procedure of Milbocker, as equivalent to the instant “interlayer tissue cushion” or “submucosal cushion”.
Milbocker does not teach a method of forming an interlayer, or submucosal, tissue cushion by injecting a composite hydrogel comprising an anionic polymer, specifically alginate and a layered silicate, specifically laponite.
Oreffo et al. discloses a method for tissue repair, tissue replacement, tissue support or cavity filling by administering a hydrogel comprising a polymer-nanoclay composite, wherein the polymer is exemplified as alginate and the nanoclay comprises nanoparticles of layered mineral silicates such as montmorillonite, bentonite, kaolinite, hectorite, halloysite and laponite (a synthetic layered silicate which is regarded as safe for medical use by the FDA), where laponite is exemplified by Oreffo. (¶0003, 0024, 0076-0078, 0080, 0107, 0191; Claims 25, 30, 31, 33) Oreffo also discloses that: 1) the modulus G’ is at least 100 Pa and the loss modulus G” is at least 20 Pa (Claims 20-21), 2) the polymer clay composite may comprise between about 0.5% and about 4% clay nanoparticles (w/v) and between about 0.5% and about 4% polymer (w/v) (¶0029-0030), and 3) the polymer-clay composite hydrogel is in gel form ex vivo but can be liquidized via injection through shear force then allowed to re-gel after injection. (¶0125)
Kim et al. discloses that gastric or colonic polypectromies, endoscopic mucosal  resections, and endoscopic treatments are variously performed in order to treat gastric or colon cancer, wherein the composition used by Kim for these procedures is an in situ polymer composite hydrogel comprising a mucoadhesive polymer, such as sodium alginate, and a hygroscopic material, such as calcium silicate. (¶0002, 0034, 0007; Claim 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gel used in the method of Milbocker could have been substituted for the gel disclosed by Oreffo.The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). One of ordinary skill in the art would have a reasonable assurance that the gel of Oreffo would predictably behave similarly to that of Milbocker because Oreffo suggests that the disclosed gels are effective for tissue repair, tissue support and cavity filling. One of ordinary skill would recognize these suggested applications as directly applicable to an EMR procedure, such as that disclosed by Milbocker since the EMR process works by the damaged tissue being supported while the damaged area is being repaired. Moreover, the disclosure of Kim shows that it is established in the art of EMR procedures that polymer composite gels, specifically alginate-silicate composite gels, are known to be effective, which underscores the reasonable predictability that the gel of Oreffo would be functionally equivalent to the gel of Milbocker, when used in an EMR procedure.
With respect to the limitations in claims 12, 15, 20 and 22, regarding the properties of the instant shear thinning hydrogel, (e.g. volume maintained for at least 1.5 hrs, gel-liquid transition from 25-600 Pa, etc.), the combined prior art is silent on these properties. However, because the instantly recited properties are the properties of the injected gel and the gel of Oreffo anticipates all structural elements of the instantly recited gel, the properties claimed are necessarily present. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01(II))
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the above obviousness rejection, has been fully considered but is not persuasive. 
Applicant argues that Oreffo does not remedy the deficiencies of Milbocker because when Oreffo is considered as a whole, the polymer-clay composites taught there require the presence of phosphate or phosphonate groups and require the presence of bone morphogenic protein (BMP). Applicant further argues that nowhere in Oreffo are laponite and alginate exemplified as being in the same composite.
Applicants’ argument is not persuasive. First, it is acknowledged that Oreffo requires the presence of phosphate or phosphonate groups, which may be present in a linker. However, the instant claims recite “hydrogel comprises a layered silicate, an anionic polysaccharide and water” where the term comprises allows for the presence of unrecited structural elements. Due to this open language, the instant claims do not exclude the presence of a linker bearing phosphate or phosphonate groups. Thus, the teachings of Oreffo regarding presence of phosphate or phosphonate groups are within the bounds of the instant claims. 
Second, the Office disagrees that Oreffo requires the presence of BMP. Considering claim 25 of Oreffo which claims, “A hydrogel formed from the polymer-clay composite material according to any of claims 1 to 21.” and by dependency considering claims 1-21, there is no mention of BMP. Hence, it is clear that Oreffo envisions a hydrogel absent BMP. Indeed, Oreffo envisions a use for the claimed hydrogel in-and-of-itself for tissue engineering, tissue repair, tissue support, tissue replacement, cavity filling, or drug delivery. (Claim 33) With respect to the drug delivery application suggested by Oreffo, considering claims 41-53 of Oreffo it is clear that BMP is included as an active agent for promoting bone growth, where the polymer-clay composite is used as a vehicle for BMP delivery. However, BMP is not the only active agent suggested by Oreffo. Paragraph 0087-0089 describes a host of different active agents that may be delivered by the polymer-clay composites. This teaching supports that BMP is not required by Oreffo, but is instead a preferred active agent from among numerous possible active agents.
Third, the Office disagrees that Oreffo does not teach the combination of alginate and laponite. Oreffo suggests the combination of alginate and laponite when considering claims 12 and 15. Claim 12 specifically recites laponite as the clay component of the hydrogel and claim 15 recites alginate among a list of functionally equivalent polymers to be used as the polymer component of the hydrogel. Moreover, ¶0191 exemplifies a hydrogel comprising BMP, laponite and alginate. Due to the teaching of Oreffo articulated in the above paragraph, that a hydrogel absent BMP is clearly envisioned, the suggestions of claims 12 and 15, in combination with the exemplification of ¶0191 render a hydrogel comprising alginate and laponite used for tissue support or cavity filling, prima facie obvious.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623